Thomas, J. (dissenting):
Upon a former appeal in this action a judgment for the plaintiff was reversed upon the ground that the finding by the jury that the plaintiff was free from contributory negligence was against the weight of evidence. That ruling concedes that there was evidence that the plaintiff was free from contributory negligence. It was, in the opinion, carefully pointed out that of the four grounds of negligence charged against the defendant, two were not causative, but that as to the others “there was enough to require the submission of these questions to the jury.” Such two questions were stated to be “ the close proximity of the coupling to the pulley,” and whether there was negligence “ in not providing some appliance by which the belt might be put on other than by hand.” Upon a new trial, the court explicitly refused to submit the question of the negligent proximity of the coupling to the pulley, but submitted the issue of the safety appliance. The jury found a verdict for the defendants. The refusal to submit the one question as requested did not follow the decision of this court and was, in itself, error. *36The plaintiff was injured in attempting to place, a belt on a pulley, and as he did so the belt slipped down on the lower part of the wheel and caught between the pulley and the coupling. The distance between the pulley and the coupling was two and one-half inches, which was the exact width of the belt. After the belt caught in the confined space, it wrapped around the shaft several times, in the course of which it entangled the plaintiff’s sleeve and caused injury. It was quite practicable to move the coupling farther from the pulley, and the failure to do so, as the evidence strongly tends to show, was the cause of the accident. One of the witnesses says: “ The end of the belt was in between the pulley and the coupling, wrapped around; it was tight wrapped around and wedged in between; wedged in between the coupling and the pulley. His sleeve was there, in between the belt. When that belt was unwound the machinery was stopped and the belt began to be unwound, so the extreme end was flapping around two feet, and then three twists was unwound on the length and down, and then we came in between the pulley and the coupling and those ends we unwound about six wraps around or seven.” It seems also that some part of the belt overrode the coupling, for the witness says: “The part of the belt that was wound up over the coupling came away, but the part between the coupling and the pulley we had to use force in order to pull it away.” In other, words, the belt, jamming in the place, wound and wedged itself around the shaft, entrapping plaintiff’s sleeve. So, then, by inadvertence, not only was the rule established by this court disregarded, but what seems to be a plain cause of the accident the jury was not suffered to consider. The former decision condemns the present judgment, and it should be reversed and a new trial granted.
Rich, J., concurred.
Judgment and order affirmed, with costs.